Citation Nr: 1341712	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition, to include as a result of dental trauma, for purposes of receiving compensation and/or VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985, and from March 2001 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the RO that, in pertinent part, denied service connection for dental trauma.  The Veteran timely appealed.

In September 2012, the RO granted service connection for a major depressive disorder and PTSD, and assigned an initial 50 percent evaluation, effective March 18, 2004, and a 70 percent evaluation effective July 3, 2012.  The RO's grant of service connection has resolved the service connection matter, and it is no longer before the Board.

In August 2013, the Veteran testified during a video conference hearing before the undersigned.

With regard to dental issues, the Court has held that a claim for service connection for compensation for a dental disorder also includes a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection for dental trauma must include consideration of service connection for purposes of establishing eligibility for outpatient dental treatment, as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   Consistent with the Veteran's testimony and the record, the Board has recharacterized the appeal as encompassing the issue on the title page.

The issue of service connection for a mandible/temporomandibular dysfunction has been raised by the record (August 2013 testimony), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment-including that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, as to certain listed questions:  including whether the Veteran has a compensable or noncompensable service-connected dental condition or disability; whether the dental condition or disability is a result of combat wounds; and whether the dental condition or disability is a result of service trauma.  See 77 Fed. Reg. 4,469 (January 30, 2012) (codified at 38 C.F.R. § 3.381 (2013)).

As the Veteran's claim of entitlement to service connection for a dental condition, to include as a result of dental trauma, for purposes of receiving VA outpatient dental treatment has not yet been considered, a remand for this action is necessary as the Board's consideration of the issue in the first instance would result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).  The RO and AMC should take action consistent with the new regulation.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request all treatment records pertaining to the Veteran's dental condition, including those dated from 1985 to the present date; and associate them with the Veteran's claims file (physical or electronic).  

If, after making reasonable efforts to obtain any outstanding records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain recent VA treatment records dated from July 2012; and associate them with the Veteran's claims folder (physical or electronic).  

3.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed dental condition.  The claims file must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished, and all clinical findings reported in detail. 

For each dental condition identified, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed dental condition began during active service or as the result of some incident of active duty, to include trauma.  If other causes are more likely, those should be noted.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The Veteran's claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



